Br the Court.*— Ingraham, J.
—The undertaking was not void, and might be sufficient for all purposes under the Code, though not in exact compliance with the statute.
In such a case, the proper course was to move to set it aside, and to allow the plaintiff to proceed and sell, or to give notice of the defect in the undertaking.
*473To warrant the course taken in this case, without notice of any kind, would be doing injustice to the parties, and encouraging a course of proceeding which ought not be approved, of.
The order should be reversed, and the sale vacated and discharged, without prejudice to a motion of the plaintiff to set aside the undertaking.

 Present, Clerke, P. J., Ingraham and Leonard, JJ.